DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed March 24, 2021.  The preliminary amended claims 1-6, 9, are currently pending.  Claims 7 and 8 have been cancelled via the preliminary amendment by the applicant.

Priority
Certified copy of priority document DE 10-2018-216492.4 dated September 26, 2018, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant’s remarks dated 3/24/2021, page 8, is objected to.  Applicant states that claim 5 is a dependent claim.  However, Claim 5 is a system claim, and recites, the backend device according to claim 1, and further recites system comprises, 
a vehicle control unit, wherein the vehicle control unit is configured to send the collision probability to the backend device via the first interface of the backend device, wherein the backend device is configured to send the automatic emergency call from outside the vehicle to the emergency call center via the third interface.  According to the claim construction, claim 5 is a system claim that comprises all the elements of the backend device recited in claim 1.  The claim 5, therefore, cannot be treated as dependent on claim 1, since claim 1 is a device claim and not a system claim, as the applicant remarks.  For examination purposes claim 5, will be treated as an independent claim.  If applicant wants claim 5 to be treated dependent on claim 1, applicant is advised to amend the claim since claim 1 in only a device (apparatus) claim and not a system claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (hereinafter Bai) (US 2017/268896) in view of Chainer et al (hereinafter Chainer) (US 9,830,823).
	Regarding claim 4, Bai discloses a vehicle control unit for vehicle-to-environment communication (V2X), comprising; 
	an interface to a collision detection device in the vehicle (collision warning system (CWS 202 in vehicle 104, figs. 2 and 4), which is configured to execute an algorithm, to determine a collision probability for a collision with an object in the environment by the vehicle based on data from environment detection sensors in the vehicle (comparison calculator 420 may provide at least one weighting factor in the comparison models to weight various probabilities associated with road hazards determined from event data collected in real-time or historical event data, including dates and times, road hazard characteristics, environmental conditions, traffic conditions, locations, entity headings, or any other condition or data analysis relevant) (paras. 0086, 0087);
	wherein the vehicle control unit is configured to communicate the collision probability to the backend device (CWS 202 may transmit and receive information directly or indirectly to and from a service provider 212 over a wireless communication network 204) (paras. 0038, 0040, 0077, 0112).  Bai does not expressly show collision detection device configured to execute an algorithm to determine collision with an object.  Chainer in a similar field of endeavor discloses detection device (sensor) configured to execute an algorithm to determine collision with an object (sensor data from two or more mobile devices equipped with global positioning system (GPS), accelerometer and video sensors are stored in a Cloud Data Center and a processing algorithm identifies a collision between the vehicles by analyzing the spatial information and temporal information that have been uploaded to the cloud datacenter, particularly position and motion information that indicates the two vehicles were at the same place at the same time) (col. 2, lines 38-46).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an algorithm as taught by Chainer with the collision detection of Bai for the benefit of analyzing the spatial and temporal information between vehicles to indicate particular position and motion at the time and place of collision event. 
	Regarding claim 9, Bai in view of Chainer discloses limitation noted above with claim 5.  Bai further discloses wherein the vehicle control unit is further configured to communicate data to the backend device (the backend device is a material component, for e.g., a server memory or a central network component or can also be a cloud-based memory per as filed disclosure, para. 0008) (Bai, para. 0040).  Bai does not expressly show wherein the data set comprises at least an actual time specification, an actual location of the vehicle, and the vehicle identification number.  Chainer discloses wherein the data set comprises at least an actual time specification, an actual location of the vehicle (col. 2, lines 38-46), and the vehicle identification number (col. 3, lines 50-51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chainer with the communication unit of Bai so that the cloud datacenter would be able to associate the uploaded sensor data with the identity of the vehicle uploading the data as a benefit to detect events such as collisions or potential collisions.

Allowable Subject Matter
Claims 1-3, 5-6 are indicated as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.